Case 1:20-cv-00314-MAC-ZJH Document 3 Filed 07/22/20 Page 1 of 2 PageID #: 54



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

JEFFREY BRYAN RACKLEY                               §

VS.                                                 §                  CIVIL ACTION NO. 1:20cv314

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Petitioner Jeffrey Bryan Rackley, an inmate confined at the Jester 3 Unit of the Texas

Department of Criminal Justice, Institutional Division, proceeding pro se, filed this petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner brings this petition for writ of habeas corpus challenging a criminal conviction

received in the 435th Judicial District Court of Montgomery County, Texas on April 19, 2018.

Petitioner was sentenced to ten years’ confinement in the Texas Department of Criminal Justice,

Correctional Institutions Division.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner challenges a conviction received in Montgomery County, Texas.                  Further,

petitioner is currently housed at the Jester 3 Unit which is located in Fort Bend County, Texas.

Pursuant to 28 U.S.C. § 124, both Montgomery County and Fort Bend County are within the

jurisdictional boundaries of the Houston Division of the United States District Court for the Southern

District of Texas. Thus, plaintiff has failed to establish jurisdiction exists in this court.

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could
Case 1:20-cv-00314-MAC-ZJH Document 3 Filed 07/22/20 Page 2 of 2 PageID #: 55



have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

       Since petitioner complains of a conviction received in the Houston Division of the Southern

District of Texas and all records and witnesses involving this action may be located in such district,

the transfer of this action to such division would further justice. Therefore, it is the opinion of the

undersigned that this petition should be transferred to the United States District Court for the

Southern District of Texas, Houston Division. An Order of Transfer so providing shall be entered

in accordance with this Memorandum Order.


        SIGNED this 22nd day of July, 2020.




                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge




                                                  2
